People v Smythe (2018 NY Slip Op 07638)





People v Smythe


2018 NY Slip Op 07638


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018

PRESENT: CENTRA, J.P., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Nov. 9, 2018.) 


MOTION NO. (1530/94) KA 18-01762.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vFRANCIS SMYTHE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.